Adams, J.
1 ^, J . PRACTICE ill court?pr™e sumption. I. The plaintiff filed a motion in arrest of judgment, and also a motion for a new trial. Whether the court ever ruled upon either of said motions does P no^ appear, except so far as may be inferred from the pact that jn(jgment was rendered upon the verdict. But this might and should have been done, regardless of the motions, if they were not called to the attention of the court. In the absence of any evidence in the record that the motions were ruled on, the presumption would be that they were waived. It may also be added that, as the record fails to show any ruling upon the motions, it fails, of course, to show any exceptions to such rulings.
2_. in_ structious. II. The appellant assigns as error the giving of certain instructions, and the refusal to give certain instructions asked by him. To the instructions given no exception was taken, or objection made, except to the whole in a mass, and it has been held repeatedly that this is insufficient. See McCaleb v. Smith, 24 Iowa, 591, and cases cited.
To the refusal to instruct as asked, no exception in any form appears to have been reserved.
Affirmed